  Case 2:20-cv-12476-PDB-RSW ECF No. 1, PageID.1 Filed 09/09/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAVID McKINNIE,

              Plaintiff,                           Case No. __________________
vs.
                                                   L.C. Case No. 20-710-NO
WAL-MART STORES EAST, LP,
d/b/a WALMART SUPERCENTER,
a Foreign corporation,

              Defendant.

NICOLE M. WINSTON (P58156)                    NICOLE M. WRIGHT (P63513)
WINSTON & DAMMAN, PLLC                        ZAUSMER, P.C.
Attorneys for Plaintiff                       Attorney for Defendant
516 McMorran Blvd                             32255 Northwestern Highway, Suite 225
Port Huron, MI 48060                          Farmington Hills, MI 48334
(810) 966-9467                                (248) 851-4111/ Fax: (248) 851-0100
nicole@winstondamman.com                      nwright@zausmer.com
chris@winstondamman.com

DEFENDANT WAL-MART STORES EAST, LP’S NOTICE OF REMOVAL

        NOW     COMES,     Defendant,    WAL-MART         STORES      EAST,     LP,

(“Defendant”), by and through its attorneys, ZAUSMER, P.C., and hereby

removes this case from St. Clair County Circuit Court, pursuant to 28 U.S.C. §§

1441(a) and 1446(a), for the reason that diversity of citizenship exists between the

Plaintiff, DAVID McKINNIE, (“Plaintiff”), a citizen and resident of St. Clair

County in the State of Michigan, and Wal-Mart Stores East, a Limited Partnership

{03145504}
  Case 2:20-cv-12476-PDB-RSW ECF No. 1, PageID.2 Filed 09/09/20 Page 2 of 6




organized under the laws of the State of Delaware with its principal place of

business in Bentonville, Arkansas. (See Paragraph One of Plaintiff’s Complaint,

attached as Exhibit "A".) Service has been effectuated upon Plaintiff, and in

support of its Notice of Removal of this action, Defendant states the following:

        1.   This action is pending in the St. Clair County Circuit Court in the

State of Michigan. The Complaint was filed with the Circuit Court on or around

May 15, 2020. (See Plaintiff’s Complaint, attached as Exhibit "A".)

        2.   Defendant was served with Plaintiff’s Summons and Complaint by

certified mail on August 14, 2020. (See Service of Process Transmittal Form,

attached as Exhibit "B".)

        3.   This Notice of Removal is filed within thirty (30) days after

Defendant was served with the Summons and Complaint, in compliance with 28

U.S.C. § 1446(b). Pursuant to 28 U.S.C. §1446(a), a copy of the Complaint is

attached as Exhibit "A".

        4.   This Court has jurisdiction over this action, pursuant to 28 U.S.C.

§1332. Jurisdiction exists because the parties are respectively citizens of different

states and the amount in controversy alleged in the Complaint, exclusive of costs,

allegedly exceeds Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.



{03145504}                               2
  Case 2:20-cv-12476-PDB-RSW ECF No. 1, PageID.3 Filed 09/09/20 Page 3 of 6




        A.   Based on the allegations in the Complaint, Plaintiff is a citizen of the
             State of Michigan and resides in St. Clair County. (See Plaintiff's
             Complaint at Paragraph One, attached as Exhibit "A".)

        B.   Defendant, WAL-MART STORES EAST, LP, is a Limited
             Partnership organized under the laws of the State of Delaware, with its
             principal place of business in Bentonville, Arkansas. Defendant is
             not a citizen of the State of Michigan.

        C.   Defendant, WAL-MART STORES EAST, LP’S limited and general
             partners are not citizens of the State of Michigan:

                   General Partner
                    WSE Management, LLC
                    702 S.W. 8th Street
                    Bentonville, Arkansas 72716-0555
                    WSE Management, LLC is a Delaware Limited Liability
                    Company with a principal place of business in Bentonville,
                    Arkansas.

                   Limited Partner
                    WSE Investment, LLC
                    702 S.W. 8th Street
                    Bentonville, Arkansas 72716-0555
                    WSE Investment, LLC is a Delaware Limited Liability
                    Company with a principal place of business in Bentonville,
                    Arkansas.

        D.   The sole member of WSE Management, LLC and WSE Investment,
             LLC is Wal-Mart Stores East, LLC (formerly known as Wal-Mart
             Stores East, Inc.), an Arkansas Limited Liability Company. The
             principal place of business for the aforementioned entities is
             Bentonville, Arkansas. Wal-Mart Stores, Inc. is the sole member of
             Wal-Mart Stores East, LLC, and is a corporation organized under the
             laws of the State of Delaware, whose principal place of business is in
             the State of Arkansas.

{03145504}                               3
  Case 2:20-cv-12476-PDB-RSW ECF No. 1, PageID.4 Filed 09/09/20 Page 4 of 6




        E.   Further, according to the allegations in Plaintiff’s Complaint, the
             amount in controversy, exclusive of interest and costs, is in excess of
             Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.
             Specifically, Plaintiff alleges, inter alia, in his Complaint, that he
             sustained serious and disabling injuries, including, but not limited to:

                    i.     Severe injury to the left hand;

                    ii.    Pain and suffering (past and future);

                    iii.   Disability and permanent disfigurement;

                    iv.    Mental anguish (past and future);

                    v.     Denial of social pleasures and activities of life;

                    vi.    Embarrassment, humiliation and mortification; and

                    vii.   Medical expenses (past and future).

             (See Plaintiff’s Complaint at Paragraphs 7 and 8 attached as
             Exhibit "A".)

        F.   Additionally, Defendant has requested that Plaintiff cap his alleged
             damages claim at Seventy-Five Thousand and 00/100 ($75,000.00)
             Dollars or less. (See Correspondence to Plaintiff’s Attorney, dated
             August 18, 2019, attached as Exhibit "C".) However, to date,
             Plaintiff has declined to cap his alleged damages claim because he
             believes, at this juncture, his alleged damages are in excess of
             Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.

        6.   For purposes of diversity of jurisdiction, a corporation is a citizen of

“any State by which it has been incorporated and of the State where it has its




{03145504}                                 4
  Case 2:20-cv-12476-PDB-RSW ECF No. 1, PageID.5 Filed 09/09/20 Page 5 of 6




principal place of business …” See Delph Automotive Systems, LLC v. Segway

Inc., 519 F.Supp.2d 662, 665 (E.D. Mich. 2007).

         7.   In view of the above, there is complete diversity of citizenship

between the parties.

        8.    Accordingly, based on the information known to date, this action may

be removed from State Court to Federal Court, pursuant to 27 U.S.C. §§ 1332 and

1446(b). Defendant will file a copy of this Notice of Removal with the Clerk of

the St. Clair County Circuit Court in the State of Michigan. Further, Defendant

will serve copies of this Notice on Counsel of record for Plaintiff.


                                 Respectfully Submitted,

                                 ZAUSMER, P.C.

                                 /s/ Nicole M. Wright
                                 NICOLE M. WRIGHT (P63513)
                                 Attorney for Defendant Wal-Mart Stores East, LP
                                 32255 Northwestern Highway, Suite 225
                                 Farmington Hills, MI 48334
                                 Phone: (248) 851-4111
                                 nwright@zausmer.com
Dated: September 9, 2020




{03145504}                                5
  Case 2:20-cv-12476-PDB-RSW ECF No. 1, PageID.6 Filed 09/09/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

I hereby certify that on September 9, 2020, I electronically filed the foregoing
paper with the Clerk of the Court, using the ECF system and copies of such
documents were served upon the following individual by U.S. Mail:

        NICOLE M. WINSTON (P58156)
        WINSTON & DAMMAN, PLLC
        Attorneys for Plaintiff
        516 McMorran Blvd
        Port Huron, MI 48060
        nicole@winstondamman.com

                              /s/ Nicole M. Wright
                              Zausmer, P.C.
                              32255 Northwestern Highway, Suite 225
                              Farmington Hills, MI 48334-2374
                              (248) 851-4111
                              nwright@zausmer.com




{03145504}                             6
